TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

 


ON MOTION FOR RECONSIDERATION EN BANC




NO. 03-06-00529-CV


American Protection Insurance Company, Appellant

v.

Liana Leordeanu, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-04-001199, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R
PER CURIAM
		Liana Leordeanu has filed a motion for rehearing en banc.  The motion is denied.
		It is ordered February 13, 2009.


Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson;
     Dissenting Opinion by Justice Henson